DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a composition, classified in C08K 3/01.
II. Claims 12-22, drawn to a coated substrate, classified in C09D 5/08.
III. Claims 23-34, drawn to a method, classified in B05D 3/10.
Inventions I and II are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as a precursor for a self-supporting film and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants and one of ordinary skill would understand that a coating formed on a substrate from a waterborne resin would necessarily have been dried.
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process, such as applying the composition onto a substrate that has not first been exposed to a halide-containing environment.
Inventions III and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by a materially different process, such as a process in which the coating is applied to the substrate without first being exposed to a halide-containing environment.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
In the response filed 06 January 2021, an election was made without traverse to prosecute the invention of Group II, claims 12-22.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-11 and 23-34 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Information Disclosure Statement
The Non-Patent Literature document cited in the Information Disclosure Statement filed 05 January 2021 has been lined through as failing to comply with 37 CFR 1.98(a)(3)(i) because it is not in the English language and there is no attached concise explanation of its relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 15 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The terms "strong" and "weak" in claim 15 are relative terms which render the claim indefinite.  The terms "strong" and "weak" not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Use of these terms renders the acidic and basic strengths of the ion-exchanger indefinite.

Claim Interpretation
For the purpose of examination, a cat/anionic ion-exchanger is understood to be weak unless it is specifically taught as being strong.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimasaki et al. (US 2005/0215670) as evidenced by the product information sheet for IXE®-600 from Toagosei Co. Ltd.
	Shimasaki et al. teach a coating composition having excellent wet corrosion resistance, such as salt spray resistance, as well as dry corrosion resistance (paragraph 0001).  The coating composition comprises a corrosion inhibitor and a base resin (paragraph 0009).  The corrosion inhibitor may be IXE®-600 produced by Toagosei Co. Ltd. (paragraph 0023).  IXE®-600 produced by Toagosei Co. Ltd. is an anionic, inorganic ion exchanger (see the attached IXE®-600 product information sheet from Toagosei Co. Ltd.).  Cationic coating compositions No. 7 and No. 9 illustrated in Table 3 are water based compositions comprising epoxy resins and IXE®-600 (see also Table 1 for the makeup of Pigment-dispersed Pastes No. 7 and No. 9).  These compositions provide 'A' level corrosion resistance to steel and aluminum substrates under conditions comprising salt (e.g. salt spray and hot-salt-water immersion) and conditions absent salt (e.g. exposure corrosion) (see Table 5).
	Regarding claim 15, IXE®-600 is an anionic ion-exchanger that is understood to be of the weak basic type since it is not explicitly described as strong.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 12-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-22 of copending Application No. 17/179,499 in view of Shimasaki et al. (US 2005/0215670) and as evidenced by the product information sheet for IXE®-600 from Toagosei Co. Ltd.
	Claims 12-22 of copending Application No. 17/179,499 recite all the limitations of instant claims 12-22 except for the use of an organic ion exchanger in place of the inorganic ion exchanger of the instant claims.
	Shimasaki et al. teach the inclusion of an ion exchanger into an anti-corrosion coating composition to trap ions eluted by corrosion to suppress further corrosion (paragraph 0027).  The ion exchanger may be organic, such as 9,10-dihydro-9-oxa-10-phosphaphenanthren-10-oxide, or inorganic, such as IXE®-600 (paragraph 0028).
.
This is a provisional nonstatutory double patenting rejection.

Claims 12-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-17, 19, and 20 of copending Application No. 16/015,906 in view of Gard et al. (US 2013/0075083).
	Claims 11-17, 19, and 20 of copending Application No. 16/015,943 recite all the limitations of instant claims 12-22 except for the use of a solventborne resin in place of the waterborne resin of the instant claims.
	Gard et al. is directed to a threaded tubular component used under conditions of severe corrosion that is coated with a film comprising an organic matrix in which ion exchange pigments are dispersed (paragraphs 0006-0008).  The organic matrix may be aqueous or solvent based (paragraph 0019).
	Gard et al. illustrate that aqueous and solvent based resins are known in the art as functionally equivalent organic matrices for corrosion resistant coating compositions.  Therefore, because these two resin-types were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a waterborne .
This is a provisional nonstatutory double patenting rejection.

Claims 12-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-20 of copending Application No. 16/015,874 in view of Gard et al. (US 2013/0075083) and Shimasaki et al. (US 2005/0215670) as evidenced by the product information sheet for IXE®-600 from Toagosei Co. Ltd.
	Claims 11-20 of copending Application No. 16/015,874 recite all the limitations of instant claims 12-22 except for the employment of: (i) an organic ion exchanger in place of the inorganic ion exchanger of the instant claims and (ii) a solventborne resin in place of the waterborne resin of the instant claims.
	Shimasaki et al. teach the inclusion of an ion exchanger into an anti-corrosion coating composition to trap ions eluted by corrosion to suppress further corrosion (paragraph 0027).  The ion exchanger may be organic, such as 9,10-dihydro-9-oxa-10-phosphaphenanthren-10-oxide, or inorganic, such as IXE®-600 (paragraph 0028).
	Gard et al. is directed to a threaded tubular component used under conditions of severe corrosion that is coated with a film comprising an organic matrix in which ion exchange pigments are dispersed (paragraphs 0006-0008).  The organic matrix may be aqueous or solvent based (paragraph 0019).
	Shimasaki et al. illustrate that organic and inorganic ion exchangers are known in the art as functionally equivalent additives for corrosion resistant coating compositions.  Therefore, because these two materials were art-recognized equivalents at the time the invention was made, 
	Gard et al. illustrate that aqueous and solvent based resins are known in the art as functionally equivalent organic matrices for corrosion resistant coating compositions.  Therefore, because these two resin-types were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a waterborne resin for the solventborne resin recited in claims 11-20 of copending Application No. 16/015,874.
This is a provisional nonstatutory double patenting rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787